TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 4, 2017



                                        NO. 03-16-00883-CV


                                     D. F., a/k/a D. M., Appellant

                                                  v.

               Texas Department of Family and Protective Services, Appellee




         APPEAL FROM THE 20TH DISTRICT COURT OF MILAM COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND GOODWIN
                DISMISSED -- OPINION BY JUSTICE GOODWIN


This is an appeal from the judgment signed by the trial court on December 9, 2016. Having

reviewed the record, it appears that the appellant lacks standing to bring her claims. Therefore,

the Court dismisses the appeal. The appellant shall pay all costs relating to this appeal, both in

this Court and in the court below.